Citation Nr: 0714208	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-01 024	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the right elbow, currently rated as 20 percent 
disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from October 1984 to 
September 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims folder reveals that in April 2007 the 
veteran's representative noted the veteran had not been 
afforded a VA orthopedic examination since 2003.  Moreover 
the veteran's asserts, and recent medical evidence suggests, 
that his disability may have increased in severity.  Of 
particular significance are VA outpatient treatment records 
dated in August 2004 which show further decrease in flexion 
of the right elbow. 

There is very little in the record which adequately describes 
the veteran's current condition.  Such a description is 
necessary for proper and fair adjudication of his claim for 
an increased disability rating.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) [the duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].  

Therefore, the veteran should undergo VA examination to 
obtain findings specific to the rating criteria for an 
increased evaluation for his right elbow disability.  The 
examination should include a review of the veteran's claims 
file and past clinical history, with particular attention to 
the severity of present symptomatology, as well as any 
significant pertinent interval medical history since his 
examination in November 2003.  The examiner should also 
render findings as to extent of functional loss due to pain 
and/or weakness, to include with repeated use and during 
flare-ups.  See 38 U.S.C.A. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Any additional relevant records of 
VA or private treatment that are not currently of record 
should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers who have provided recent 
treatment.  After the veteran has signed 
the appropriate releases, those records 
which are not already in the claims 
folder should be obtained.  Specifically, 
the RO should obtain all outstanding 
pertinent medical records, to include 
(but not limited to) records from the 
Albuquerque VAMC.  All attempts to 
procure records should be documented in 
the file.  If the records identified by 
the veteran cannot be obtained, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order that he may be 
provided the opportunity to obtain and 
submit those records. 

2.  Thereafter, arrange for the veteran 
to undergo VA orthopedic examination.  
The claims file must be made available to 
the examiner and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner should describe in 
detail all symptoms reasonably 
attributable to the service-connected 
right elbow, and their current severity.

a.  The examiner should conduct range 
of motion testing of the right elbow 
(expressed in degrees, with standard 
ranges provided for comparison 
purposes).  He/she should also render 
specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
right elbow.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  

b.  In addition, the examiner should 
indicate whether, and to what extent, 
the veteran likely experiences 
functional loss due to pain, and/or 
any of the other symptoms noted above, 
during flare-ups and/or with repeated 
use; to the extent possible, the 
physician should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  
The examiner should also indicate 
whether there is any ankylosis 
present, and if so, whether such is 
favorable, intermediate or 
unfavorable, and the extent of such 
ankylosis.  

c.  The examiner should also render an 
opinion as to the effect that the 
service-connected right elbow has, if 
any, on the veteran's current level of 
occupational impairment.  Moreover, 
the examiner should render an opinion 
as to whether the disability alone 
causes marked interference with 
employment, or the need for frequent 
periods of hospitalization.  The 
conclusions of the examiner should 
reflect review of the claims folder, 
and the discussion of pertinent 
evidence.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
supplemental statement of the case (SSOC) 
was issued.  If the benefit sought on 
appeal remains denied, furnish the 
veteran and his representative an 
appropriate SSOC containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including VCAA and any other 
legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



